                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


CHARLES M. BUTLER, III and                        CV 17-50-BLG-SPW-TJC
CHLOE BUTLER

                    Plaintiffs,
                                                  ORDER
vs.

UNIFIED LIFE INSURANCE
COMPANY; HEALTH PLANS
INTERMEDIARIES HOLDINGS,
LLC, doing business as Health
Insurance Innovations, doing business
as Health Insurance Innovations, Inc.;
ALLIED NATIONAL, INC.;
NATIONAL BROKERS OF
AMERICA, INC.; THE NATIONAL
CONGRESS OF EMPLOYERS, INC.;
and DOES 1-10
                   Defendants.

      Defendant Unified Life Insurance Company (“Unified”) moves for the

admission of Joshua B. Frank to practice before this Court in this case with Robert

Sterup to act as local counsel. Mr. Frank’s application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Unified’s motion to admit

Joshua B. Frank pro hac vice is GRANTED on the condition that Mr. Frank shall

do his own work. This means that Mr. Frank must do his own writing, sign his

own pleadings, motions, and briefs, and appear and participate personally.

Counsel shall take steps to register in the Court’s electronic filing system (“CM-
ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office. Mr. Frank may move for the

admission pro hac vice of one (1) associate of his firm. Such associate, if duly

admitted, shall be authorized to participate in this case on the same terms and

conditions as Mr. Frank.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Frank, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 6th day of November, 2019.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
